
	

113 HR 2393 IH: To direct the Secretary of the Treasury to develop and present to Congress a legislative proposal to establish a consumption tax.
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2393
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To direct the Secretary of the Treasury to develop and
		  present to Congress a legislative proposal to establish a consumption
		  tax.
	
	
		1.Short titleThis Act may be cited as the
			 American Growth & Tax Reform Act
			 of 2013.
		2.FindingsCongress finds the following:
			(1)The United States,
			 from its beginning in 1790 to the present, has been free of a national debt for
			 only two years, 1834 and 1835.
			(2)After 1946, the
			 national debt as a percentage of GDP declined, reaching a low of 32.5 percent
			 in 1981.
			(3)The large budget deficits of the 1980s and
			 1990s reversed this trend and pushed the percentage to another high of 49.5
			 percent in 1993.
			(4)The Federal budget surpluses from fiscal
			 year 1998 to fiscal year 2001 were used to retire a portion of the publicly
			 held national debt.
			(5)Between fiscal year 1997 and fiscal year
			 2001, the publicly held portion of the national debt declined by more than $400
			 billion.
			(6)Since fiscal year 2002, a return to budget
			 deficits has caused the debt to grow again.
			(7)The national debt has grown from 75.5
			 million in 1790 to $16,781,967,702,405.37, as of April 19, 2013.
			(8)Congress must
			 consider innovative tax strategies to meet this fiscal challenge.
			(9)A consumption tax will assist in decreasing
			 the total public debt outstanding by broadening the tax base to include revenue
			 from untapped sources: foreign tourists, undocumented immigrants, the
			 underground economy, and multi-million dollar business transactions.
			(10)Implementing a consumption tax would
			 simplify the current tax system.
			(11)At least 84 countries subscribe to some
			 form of consumption taxation, including Afghanistan, Albania, Australia,
			 Austria, Azerbaijan, Bahamas, Bangladesh, Barbados, Belgium, Benin, Brazil,
			 Brunei Darussalam, Burundi, Cameroon, Canada, Cape Verde, Chile, China,
			 Comoros, Congo (DRC), Croatia, Cyprus, Denmark, Egypt, Ethiopia, Finland,
			 France, Ghana, Germany, Greece, Guinea-Bissau, Indonesia, Ireland, Iran, Italy,
			 Jamaica, Japan, Kenya, Korea, Kosovo, Kuwait, Laos, Latvia, Liberia, Lithuania,
			 Luxemburg, Macedonia, Madagascar, Malaysia, Malta, Mexico, Morocco,
			 Netherlands, New Zealand, Norway, Pakistan, Poland, Portugal, Qatar, Russian
			 Federation, Saudi Arabia, Senegal, Serbia, Singapore, Slovak Republic,
			 Slovenia, South Africa, Spain, Sri Lanka, Sudan, Sweden, Switzerland, Tanzania,
			 Thailand, Trinidad & Tobago, Tunisia, Turkey, Uganda, Ukraine, Uruguay,
			 United Kingdom, Vietnam, Zambia, and Zimbabwe.
			(12)Under a
			 consumption tax, personal savings are excluded from the taxable base thereby
			 rewarding taxpayers for saving.
			3.Consumption tax
			 legislative proposal
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall develop and submit to Congress a legislative proposal to establish a
			 consumption tax that is broad-based and progressive in nature.
			(b)Proposal
			 requirements
				(1)In
			 generalSuch proposal shall set forth the details of such a
			 consumption tax and the rates that the Secretary estimates would eliminate the
			 total public debt outstanding in 10 years, 20 years, and 30 years,
			 respectively, under each of the following scenarios:
					(A)The consumption
			 tax would be in addition to all Federal taxes in effect on the date of the
			 enactment of this Act.
					(B)The consumption
			 tax would replace the individual income tax imposed by section 1 of the
			 Internal Revenue Code of 1986 on earned income (as defined in section 32(c)(2)
			 of such Code).
					(C)The consumption
			 tax would replace the corporate income tax imposed by section 11 of such
			 Code.
					(2)Feasibility and
			 comparative analysisSuch proposal shall also include—
					(A)an analysis of the
			 feasibility of, any barriers to, and any advantages or disadvantages of, a
			 Federal consumption tax, and
					(B)a comparative
			 analysis of the function and character of consumption taxes in other countries
			 that impose a consumption tax.
					
